Citation Nr: 1435395	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-47 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches associated with left trapezius strain with degenerative joint disease.  

2.  Entitlement to an extraschedular evaluation for headaches associated with left trapezius strain with degenerative joint disease.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to October 1995 and from August 1997 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a video conference hearing before the Board in April 2014.   

The Board notes that the Veteran was afforded a VA examination in March 2014 and additional evidence in the form of a headache disability questionnaire and VA treatment records were associated with the claims file after the October 2010 statement of the case was issued.  The Veteran waived review of the evidence by the Agency of Original Jurisdiction (AOJ) at the April 2014 video conference hearing and he is therefore not prejudiced by the Board's adjudication of the increased rating issue.

The issues of entitlement to an extraschedular evaluation for headaches associated with left trapezius strain with degenerative joint disease and entitlement to a TDIU are addressed in the REMAND portion of this decision.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The Veteran's headaches were manifested by characteristic prostrating attacks occurring on average once a month during the relevant appeal period at issue.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for headaches were met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim decided herein by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2008, May 2012, and March 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).

The Veteran's service-connected headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  In this case, Diagnostic Code 8199 refers to headaches in general, while the more specific Diagnostic Code 8100 refers to migraine headaches.

Diagnostic Code 8100 provides that a noncompensable rating is assigned for migraine headaches which are characterized by less frequent attacks; a 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

VA outpatient treatment reports reflect a report of headaches related to neck pain in December 2008.  

At a May 2009 VA neurological examination, the Veteran reported daily headaches that vary from 1/10 to 10/10 with pressure, aching,  and throbbing with visual blurring, photophobia, phonophobia, tinnitus, and left facial paresthesias.  The Veteran's treatment included Tylenol, Etodolac, Aleve, and Aspirin with good effect at decreasing intensity.  The examiner reported that the Veteran's constant headaches were never relieved entirely and that the attacks were not prostrating as ordinary activity was possible.  The examiner reported that the Veteran's headaches had no significant effect on his usual occupation.  

In a May 2009 statement, the Veteran expressed disagreement with the rating assigned for his headaches.  He indicated that he suffered from headaches constantly and took medication which did not alleviate the pain.  He reported that he missed time from work and his employer made accommodations for him but due to the severity of his headaches he feared that continued absences could cause him to lose his employment.

A March 2013 headaches questionnaire was completed by the Veteran's treating physician at VA.  The examiner indicated that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner indicated that the Veteran's headaches impacted his ability to work.  

At a March 2014 VA examination, the Veteran endorsed daily headaches of varying intensity.  The Veteran reported that he used Topamax daily and Ibuprofen as needed to treat his headaches.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain once a month.  The examiner reported that the Veteran did not have very severe characteristic prostrating productive of severe economic inadaptability.  The examiner concluded that the Veteran's headaches did not impact his ability to work.   

At an April 2014 video conference hearing, the Veteran testified that he had headaches three to four times a week with sensitivity to light and sound.  He indicated that during 2011 and 2012 he had lost four jobs because of his headaches.  He reported that he tried to rest in a dark room when he had his headaches and that they were prostrating in nature.  The Veteran testified that his headaches, shoulder issues, and numbness rendered him nonfunctioning.  He reported that he used Topamax, Ibuprofen, and Tramadol daily.  

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the Veteran's headaches warrant a 30 percent rating for the appeal period at issue.  

Although the examiner at the May 2009 VA examination indicated that the Veteran's headaches were not characterized by prostrating attacks occurring on average once a month, the Veteran specifically reported that he missed work because of pain from his headaches when he submitted his notice of disagreement in May 2009.  Moreover, the Veteran's VA physician indicated on the March 2013 headaches questionnaire that the Veteran had headaches characterized by prostrating attacks occurring once per month as did the most recent VA examiner in 2014.  The VA physician noted that the headaches were not productive of severe economic inadaptability.  Consequently, the Board finds that a rating of 30 percent for headaches associated with left trapezius strain with degenerative joint disease is warranted for entire appeal period at issue.  

In sum, the Board finds that an initial rating of 30 percent and no higher is warranted for headaches associated with left trapezius strain with degenerative joint disease for the pendency of this appeal.


ORDER

Entitlement to an initial rating of 30 percent for headaches associated with left trapezius strain with degenerative joint disease is granted for the entire appeal period at issue, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an extraschedular evaluation for headaches associated with left trapezius strain with degenerative joint disease and entitlement to a TDIU can be reached.  

A.  Extraschedular Evaluation

The Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a) (2013). 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

On the March 2013 headaches questionnaire, the Veteran's VA physician indicated that the Veteran's headaches impacted his ability to work.  Moreover, the Veteran testified that his headaches caused him to lose four jobs because he missed work and could not function on his medication.  

Consequently, the Veteran's case should be submitted to either the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected headaches associated with left trapezius strain with degenerative joint disease.


B.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran submitted a claim for entitlement to a TDIU in April 2012.  The Board therefore finds that the issue of a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the Veteran's increased rating claim for headaches pursuant to Rice.

The Board acknowledges that the Veteran is currently service connected for left C6 radiculopathy associated with cervical strain, cervical strain, right trapezius strain, left trapezius strain, and headaches.  As noted above, the Veteran was granted an increased rating for his headaches herein.  Additionally, service connection for several disabilities was granted during the pendency of this appeal.  Consequently, it is unclear whether the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) during the pendency of this appeal.  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities, the Board has little choice but to remand this matter to afford the Veteran a VA examination to determine such.

VA outpatient treatment reports dated through April 2014 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran identifies any additional VA treatment, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

2.  Following completion of the above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected left C6 radiculopathy associated with cervical strain, cervical strain, right trapezius strain, left trapezius strain, and headaches  associated with left trapezius strain with degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected left C6 radiculopathy associated with cervical strain, cervical strain, right trapezius strain, left trapezius strain, and headaches on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity as to result in unemployability.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected cervical strain, cervical strain, right trapezius strain, left trapezius strain, and headaches on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Thereafter, the claims file should be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  The Under Secretary or Director is requested to express an opinion regarding whether an extraschedular rating is warranted for the Veteran's service-connected headaches associated with left trapezius strain with degenerative joint disease.  A complete rationale for any opinion expressed should be included.

4.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted or if the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any period during time period at issue, and determine whether entitlement to a TDIU is warranted.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


